 

 

 

 

 

 

 

 

 

Of Texas

Case 7:19-mj-03128 Document1 Filed on 12/22/19 in TXSD Pallghel States District Court
FILED

DEC 222019

AO 91 {Rev 8/01) Criminal Complaint

United States District Court

SOUTHERN DISTRICT OF TEXAS
MCALLEN DIVISION

 

UNITED STATES OF AMERICA
V. CRIMINAL COMPLAINT

Juan Jose Segura-Martinez
Case Number: M-19-3128-M

JAE YOB: 1995
Guatemala
(Name and Address of Defendant)

I, the undersigned complainant being duly sworn state the following is true and correct to the best of my

———=

knowledge and belief. On or about December 21, 2019 in Hidalgo County, in

the Southern District of Texas _
(Track Statutory Lariguage of Offense)

being then and there an alien who had previously been deported from the United States to Guatemala in pursuance of law, and
thereafter was found near Penitas, Texas, within the Southern District of Texas, the Attorney General of the United States and/or the

Secretary of Homeland Security, not theretofore having consented to a reapplication by the defendant for admission into the United
States;

in violation of Title 8 United States Code, Section(s) 1326 (Felony)
I further state that 1 am a(n) Border Patrol Agent and that this complaint is based on the
following facts:

Juan Jose Segura-Martinez was encountered by Border Patrol Agents near Penitas, Texas on December 21, 2019. The investigating agent
established that the defendant was an undocumented alien and requested record checks. The defendant claims to have illegally entered the United
States on December 21, 2019, near Hidalgo, Texas. Record checks revealed the defendant was formally deported/excluded from the United States
ou July 11, 2018 through Alexandria, Louisiana. Prior to deportation/exclusion the defendant was instructed not to return to the United States
without permission from the U.S. Attorney General and/or the Secretary of Homeland Security. On June 13, 2018 the defendant was convicted of
Illegal Reetry into the United States After Previous Deportation or Removal and sentenced to Time Served and twelve (12) month Supervised
Release Term. .

I declare under penalty of perjury that the statements in this complaint are true and correct. Executed on December 22, 2019.

Continued on the attached sheet and made a part of this complaint: [_]¥es [X|No

Submitted by reliable electronic means, sworn to and attested
telephonically per Fed. R. Cr.P.4.1, and probable cause found on:

{Si Mickel Gonzalez .
Signature of Complainant

Mickel Gonzalez

December 22. 2019 4:18 p.m Printed Name of Complainant

Date

Peter E Ormsby _U.S. Magistrate Judge f (Cee Z Oar |

Name and Title of Judicial Officer , Signature of Judicial Officer
